PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/130,680
Filing Date: 13 Sep 2018
Appellant(s): Amacker, Matthew



__________________
Bryan Walker
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 2/9/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 15, 17 and 19-22 are rejected under 35 U.S.C. 112(b) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1).
Claims 1-6, 11 and 15, 17, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1) in view of Han (KR 2019/0003741).
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1) in view of Han (KR 2019/0003741) in further view of Philosof et al. (US 2018/0204456 A1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1) in view of Philosof et al. (US 2018/0204456 A1).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1) in view of Han (KR 2019/0003741) in further view of Virtanen et al. (WO 2019/013948).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp et al. (US 2019/0256091 A1) in view of Han (KR 2019/0003741) in further view of Beaurepaire (US 2016/0148513 A1)
	
	WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claim 8 rejection under 35 U.S.C. 112(b) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Response to Argument
On p. 7-8 of the Appeal Brief, under Section A, Appellant argues that Claims 1 and 15 should not be interpreted as invoking means-plus-function interpretation under 35 U.S.C. 112(f). 
First, the Appellant argues that under the first prong of 112(f) analysis detailed in MPEP 2181(1)(A), because the terms “communication component” and the “operational component” do not recite any “means for” language, Appellant is entitled to a presumption that the means-plus-function has not been invoked. The Appellant cites Apex Inc. v. Raritan Computer, Inc. which states that if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks"), 35 U.S.C. 112(f) will not apply. The Appellant argues that the claimed “communication component” and “operational component” have sufficiently definite meaning as names for structures that performs their respective functions, similar to a “filter” or “lock” configured to 
Second, the Appellant further argues that under the third prong of 112(f) means-plus-function analysis under MPEP 2181(I)(A), the claim terms are modified by sufficient structure, material, or acts for performing the claimed function. Specifically the Appellant argues that the claimed “communication component” and “operational component” are sufficiently modified by the terms “communication” and “operational” that would be recognized by one of ordinary skill in the art has having sufficient structural meanings related to vehicle operations and communications. However, the term “component” is a generic placeholder and the modifying terms of “operational” and “communication” do not give the term sufficiently definite meaning as the name for structure to a person of ordinary skill in the art even when considering the other language in the claim limitation and when considering these terms within the field of vehicle operations and vehicle communications. Instead these modifying terms are simply describing the function of the component but do not narrow the structure.  
On p. 8 of the Appellant Brief, under Section B, Appellant argues that claims 1-7, 15, 17 and 19-22 are not indefinite. In particular, the Appellant argues that the structural nature of the claim term “operational component” should not invoke means-plus-function interpretation under 35 U.S.C. 112(f).  
On p. 9 of the Appellant Brief, under Section C, the Appellant argues that claim 8 is not indefinite. This argument is persuasive. Therefore, the 112(b) rejection to this claim has been withdrawn. Please see “Withdrawn Rejections” section above. 
On p. 10-11 of the Appellant Brief, under Section D, the Appellant argues that Claims 8-10 and 12-13 are not rendered obvious by Lepp. 
In particular the Appellant argues that Lepp et al. does not disclose the claim limitation of “return the connectable vehicle to the low-power state after operation of the subject vehicle is modified”. 
First, the Appellant argues that at best Lepp et al. merely discloses returning sensors to a low power state, rather than returning the connectable vehicle to a low power state. The Appellant argues that the interpretation of returning sensors to a low power state instead of the connectable vehicle is overly broad. However, the sensors are located on the parked vehicle that is in communication with (i.e. connected to) the moving vehicle in order to provide sensor information as detailed in Fig. 4 and Fig. 8 paragraphs [0086-0087] and the determination of whether to use the sensors is in order to optimize power usage in the parked vehicle as detailed in paragraph [0049]. Therefore, because vehicle power usage is lower on the parked vehicle when sensors are determined to not be used, this reads on the broadest reasonable interpretation of returning to a low power state of the connectable vehicle. Furthermore, this is the same approach of power saving that is used in the instant application. 
Second, the Appellant then argues that the connectable vehicle returns to the low-power state based upon a modification to the operation of a different vehicle. The Appellant argues that nothing in Lepp et al. discloses anything regarding the connectable vehicle (not just the sensors) returning to a low power state based upon another vehicle modifying its operation. However, as detailed in the paragraph above, under the broadest reasonable interpretation of a low power state of the connectable vehicle, determining that the sensors should not be used reads on a low power state of the connectable vehicle. Furthermore, the claim language does not indicate that the return to the low power state is based on the subject vehicle modifying its operations as argued. Instead it simply indicates that the connectable vehicle is returned to a low-power state after the operation of the subject vehicle is modified. However, even if the return to low-power state was described in the claim language to be based on the operation of the connectable vehicle, it would still be taught in the prior art. The parked connectable vehicle powers on sensors in order to provide multiple responses as the subject vehicle operations are modified as detailed in Fig. 8 paragraphs [0079, 0086-0089, 0106-0107], which indicates that sensor information may be gathered and responses provided based on an allocated frequency or period of responses included in the request and that the moving vehicle (subject vehicle) receives responses and modifies operation. During these responses and associated movement of the vehicle, the sensors are continued to be powered up. Furthermore, paragraph [0049] teaches that eventually after this process, the parked vehicle sensors are turned off in order to conserve power in the parked vehicle. Therefore, the sensors are not returned to a low-power state until the vehicle operations are modified by the multiple responses, and the return to low-power state is based on the modification of the subject vehicle. 
On p. 11 of the Appellant Brief, under Section E, the Appellant argues Claims 1-6, 11, 15, 17, and 19-20 are not rendered obvious by Lepp over Han for the same reasons provided in response to the 
On p. 11-12 of the Appellant Brief, under Section F, the Appellant argues that Claim 21 is not rendered obvious by Lepp et al. over Han and Virtanen. 
In particular the Appellant argues that Lepp et al., Han and Virtanen fail to disclose the limitation of “wherein a calendar is used in combination with location data to provide dates and durations of time that connectable vehicles at a particular location are to be activated and then returned to a low-power state.” 
In particular, the Appellant argues that while Virtanen discloses a location-based vehicle power scheme, Virtanen is silent regarding any type of calendar, as well as dates and durations of time, used in combination with location data that a connectable vehicles at a particular location are to be activated and then returned to a low-power state. In the instant application, the only mention of a calendar is in paragraph [0030] which states “a calendar may also be utilized in combination with location data to 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNMARIE IRWIN/Examiner, Art Unit 3669                                                                                                                                                                                                 
Conferees:
/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669       
                                                                                                                                                                                                 /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.